Citation Nr: 0428295	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for Hepatitis C and diverticulitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2) (West 2002).  An examination 
or opinion is necessary if the evidence of record, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
to make a decision on the claim.  Id.  

Review of the record reveals current medical findings of 
diverticulitis.  An October 1987 VA treatment record 
indicates that the veteran reported having problems with his 
stomach and his nerves since service.  Diverticulitis was 
diagnosed in 1991.  Service medical records show that on one 
occasion, in February 1970, the veteran had complaints of 
diarrhea and stomach cramps.  Review of the records further 
shows that service connection for post traumatic stress 
disorder was granted in June 2002.

The current record is insufficient to decide the claim, 
because there is no medical opinion as to the relationship 
between the current diverticulitis and service.  Therefore, 
an examination is needed.  38 U.S.C.A. § 5103A(d) (West 
2002).

In June and December 2002, the veteran has reported ongoing 
treatment for Hepatitis C and diverticulitis at the VA 
medical center in Huntington, West Virginia.  The claims file 
does not include treatment records from that facility for the 
period since September 2001.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should take the 
necessary steps to obtain the veteran's 
records of treatment for Hepatitis C and 
diverticulitis from the VA Medical Center 
in Huntington, West Virginia since 
September 2001.    

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
the current diverticulitis.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current diverticulitis had its onset 
in service or is otherwise the result of 
a disease or injury in service or due to, 
aggravated by, or the result of the 
service-connected post traumatic stress 
disorder.  Attention is invited to the 
service medical records which show 
treatment for abdominal cramps and 
diarrhea in February 1970.  The examiner 
should provide a rationale for this 
opinion. 

3.  The RO or AMC should then 
readjudicate the issues of entitlement to 
service connection for Hepatitis C and 
diverticulitis.  The RO or AMC should 
consider whether service connection for 
diverticulitis is warranted on a direct 
and secondary basis and the veteran 
should be notified of pertinent law and 
regulations for secondary service 
connection.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be issued.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


